Name: Council Regulation (EC) No 1189/96 of 26 June 1996 fixing, for the 1996/1997 marketing year, the intervention price for adult bovine animals
 Type: Regulation
 Subject Matter: animal product;  agricultural policy;  prices;  agricultural structures and production
 Date Published: nan

 29 . 6 . 96 EN Official Journal of the European Communities No L 156/3 COUNCIL REGULATION (EC) No 1189/96 of 26 June 1996 fixing, for the 1996/1997 marketing year, the intervention price for adult bovine animals adult bovine animals (*), as amended to take account of the agrimonetary aspects by Commission Regulations (EC) No 456/94 ( «) and (EC) No 2417/95 (7), THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), and in particular the second subpara ­ graph of Article 6 (2) thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parlia ­ ment (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas it is desirable to retain for the 1996/1997 mar ­ keting year the intervention price fixed for the period 1 July 1995 to 30 June 1996 by Council Regulation (EEC) No 2068/92 of 30 June 1992 fixing, for the period 1 July 1993 to 30 June 1 996, the intervention prices for HAS ADOPTED THIS REGULATION: Article 1 For the 1 996/97 marketing year the intervention price for carcases of male animals in category R3 of the Commun ­ ity scale for the classification of carcases of adult bovine animals laid down in Regulation (EEC) No 1208/81 (8) shall be ECU 347,5 per 100 kilogrammes deadweight. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 26 June 1996 . For the Council The President M. PINTO (') OJ No L 148 , 28 . 6. 1968 , p. 24 . Regulation as last amended by Commission Regulation (EC) No 2417/95 (OJ No L 248 , 14. 10 . 1995, p. 39). O OJ No L 215, 30 . 7. 1992, p. 58 . (6) OJ No L 57, 1 . 3 . 1994, p. 50 . 0 OJ No L 248, 14. 10 . 1995, p. 39 . (8) OJ No L 123, 7. 5 . 1981 , p. 3. Regulation as last amended by Regulation (EEC) No 1206/96 (OJ No L 106, 26 . 4. 1991 , p. 2). P) OJ No C 125, 27 . 4. 1996, p. 32. (3) Opinion delivered on 23 May 1996 (not yet published in the Official Journal). (4) Opinion delivered on 24 April 1996 (not yet published in the Official Journal).